10

11

12

14

15

16

17

18

19

20

21

oe

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DIANA ROSAS, Case No.: 2:18-cv-01200-APG-NJK
Plaintiff Order Rejecting Proposed Pretrial Order
Vv. [ECF No. 42]

GEICO Casualty Company,

Defendant

 

 

 

 

The parties’ proposed Joint Pretrial Order (ECF No. 42) does not comply with Local
Rules 16-3 and 16-4. For example, the parties do not stipulate to the admission of any exhibits,
yet in their respective exhibit lists they list many of the same exhibits. And those exhibit lists
appear to simply list every document produced in the case, often by general category without
identifying Bates numbers. The parties then list generic objections to each other’s exhibits in
total, without identifying which objection applies to which exhibit. Such tactics violate Local
Rule 16-3(b)(8), which requires the parties to meaningfully confer about the trial and list their
trial exhibits and specific objections. It is apparent the lawyers have not thought and conferred
about what documents they will need at trial.

Further, both parties list what appears to be every witness identified in discovery. While
the plaintiff's list includes 24 witnesses, the defendants’ list includes 25. Despite these
voluminous lists, the parties insist that the trial will last only five to seven days. That is nearly
impossible, especially given that neither side will stipulate to the admissibility of exhibits, which
would obviate the need for many custodial witnesses. Again, the parties apparently have not

bothered to think and confer about the witnesses they need at trial.

 
10

1]

12

14

15

16

17

18

19

20

ZI

22

23

 

 

Both parties’ witness lists include several “Person Most Knowledgeable” witnesses. The
parties should know by now the names of the witnesses they intend to present at trial. If those
witnesses were not identified during discovery, they cannot be called at trial.

Local Rules 16-3 and 16-4 are designed to streamline the trial preparation and
presentation, and to foster settlement. The parties cannot simply wait to make trial decisions
until the eve of trial. If they do, they cannot conduct effective settlement discussions. It is
apparent from the proposed Joint Pretrial Order that the parties ignored the spirit, purpose, and
language of Local Rule 16-3. I reject the proposed order. The parties shall submit a new
proposed joint order addressing these identified problems and complying with Local Rules 16-3
and 16-4, but only after they have meaningfully considered what evidence is needed for trial and
discussed those issues between themselves.

I ORDER that the parties’ Joint Pretrial Order (ECF No. 42) is REJECTED. Respective
counsel for the parties shall personally confer as required in Local Rule 16-3, and submit a new
proposed Joint Pretrial Order that complies with Local Rule 16-4 by November 19, 2019.

DATED this Sth day of November, 2019.

le

C4

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
